     Case 2:20-cv-01475-ILRL-KWR Document 37 Filed 03/16/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA




RUSS IVY                                                   CIVIL ACTION

VERSUS                                                     NO. 20-1475

JADE TRAN ET AL                                            SECTION: B (4)



                                      NOTICE


      At the request of counsel for the parties,

      The telephone scheduling conference previously set for March 18, 2021, is hereby

RESET to be held on Thursday, April 1, 2021, at 9:00 a.m. All parties are to call

into the conference call at 1-888-278-0296, Access Code: 6243426.




                                                    /s/ Dena M. White
                                                    Case Manager, Section B
                                                    (504) 589-7719
